COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  TEXAS COMMISSION ON                              §           No. 08-20-00239-CV
  ENVIRONMENTAL QUALITY AND
  THE CITY OF DRIPPING SPRINGS,                    §             Appeal from the

                       Appellants,                 §            345th District Court

  v.                                               §          of Travis County, Texas

  SAVE OUR SPRINGS ALLIANCE, INC.,                 §         (TC# D-1-GN-19-003030)

                        Appellee.                  §

                                                   §

                                          ORDER

       Pending before the Court is Appellant The City of Dripping Springs’ motion for

consideration on submission. The motion is DENIED. The Court has contemporaneously re-set

the case for oral argument on February 10, 2022.

       IT IS SO ORDERED this 14th day of December, 2021.


                                                       PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.